            Case 3:19-cv-00248-JTK Document 19 Filed 10/26/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  NORTHERN DIVISION


JERRY DENTON                                                                            PLAINTIFF

v.                                  Case No. 3:19-cv-00248 JTK

ANDREW SAUL, Commissioner                                                            DEFENDANT
Social Security Administration

                                                ORDER

          Pending is Plaintiff=s Motion for Attorney=s Fees under the Equal Access to Justice Act

(AEAJA@), 28 U.S.C. ' 2412 (DE #17).         In the motion, Plaintiff requests $4,300.47 in attorney’s

fees and expenses.     The Commissioner did not file a Response.      After careful consideration, the

Court hereby finds the motion should be granted and Plaintiff be awarded reasonable attorney’s

fees.

          EAJA fees are payable to Plaintiff, not Plaintiff=s attorney, and such fees are subject to an

offset when the Plaintiff has outstanding federal debts. See Astrue v. Ratliff, 130 S. Ct. 2521

(2010).     Therefore, subject to any offset, payment by check to the order of the Plaintiff, in care

of his attorney, will issue to Plaintiff=s attorney.

          Accordingly, the Motion for Attorney=s Fees (DE #17) is GRANTED.                 Plaintiff is

awarded $4,300.47.

          IT IS SO ORDERED this 26th day of October, 2020.



                                                        ____________________________________
                                                         UNITED STATES MAGISTRATE JUDGE
